

Exhibit 10.6
MYOVANT SCIENCES LTD.
STOCK OPTION GRANT NOTICE
(2020 INDUCEMENT PLAN)
Myovant Sciences Ltd. (the “Company”), pursuant to its 2020 Inducement Plan (the
“Plan”), hereby grants to Optionholder an option to purchase the number of
common shares of the Company set forth below. This option is subject to all of
the terms and conditions as set forth in this notice, in the Option Agreement,
the Plan and the Notice of Exercise, all of which are attached hereto and
incorporated herein in their entirety. Capitalized terms not explicitly defined
herein but defined in the Plan or the Option Agreement will have the same
definitions as in the Plan or the Option Agreement. If there is any conflict
between the terms in this notice and the Plan, the terms of the Plan will
control.

Optionholder:   ID:   Date of Grant:   Grant Number:   Vesting Commencement Date:   Number of Common Shares Subject to Option:     Exercise Price (Per Share):   Total Exercise Price:   Expiration Date:   

Type of Grant:      Nonstatutory Stock Option
Exercise Schedule: Same as Vesting Schedule
Vesting Schedule: [                                         
                                       ]

Payment:  By one or a combination of the following items (described in the
Option Agreement):  
 By cash, check, bank draft or money order payable to the Company
  
 Pursuant to a Regulation T Program if the shares are publicly traded
  
 By delivery of already-owned shares if the shares are publicly traded
  
 Subject to the Company’s consent at the time of exercise, by a “net exercise”
arrangement








--------------------------------------------------------------------------------





Additional Terms/Acknowledgements: Optionholder acknowledges receipt of, and
understands and agrees to, this Stock Option Grant Notice, the Option Agreement
and the Plan. Optionholder acknowledges and agrees that this Stock Option Grant
Notice and the Option Agreement may not be modified, amended or revised except
as provided in the Plan. Optionholder further acknowledges that as of the Date
of Grant, this Stock Option Grant Notice, the Option Agreement, and the Plan set
forth the entire understanding between Optionholder and the Company regarding
this option award and supersede all prior oral and written agreements, promises
and/or representations on that subject with the exception, if applicable, of
(i) equity awards previously granted and delivered to Optionholder, (ii) any
compensation recovery policy that is adopted by the Company or is otherwise
required by applicable law and (iii) any written employment or severance
arrangement that would provide for vesting acceleration of this option upon the
terms and conditions set forth therein.
 





--------------------------------------------------------------------------------



By accepting this option, Optionholder consents to receive such documents by
electronic delivery and to participate in the Plan through an online or
electronic system established and maintained by the Company or another third
party designated by the Company.
 

MYOVANT SCIENCES LTD.  OPTIONHOLDER:By:    
Signature
  
Signature
Title:    Date:  Date:     

ATTACHMENTS: Option Agreement, 2020 Inducement Plan and Notice of Exercise
 





--------------------------------------------------------------------------------



ATTACHMENT I
OPTION AGREEMENT
MYOVANT SCIENCES LTD.
2020 INDUCEMENT PLAN
OPTION AGREEMENT
(NONSTATUTORY STOCK OPTION)
Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Option
Agreement, Myovant Sciences Ltd. (the “Company”) has granted you an option under
its 2020 Inducement Plan (the “Plan”) to purchase the number of Common Shares of
the Company (the “Common Shares”) indicated in your Grant Notice at the exercise
price indicated in your Grant Notice. The option is granted to you effective as
of the date of grant set forth in the Grant Notice (the “Date of Grant”). If
there is any conflict between the terms in this Option Agreement and the Plan,
the terms of the Plan will control. Capitalized terms not explicitly defined in
this Option Agreement or in the Grant Notice but defined in the Plan will have
the same definitions as in the Plan.
The details of your option, in addition to those set forth in the Grant Notice
and the Plan, are as follows:
1.    VESTING. Subject to the provisions contained herein, your option will vest
as provided in your Grant Notice. Vesting will cease upon the termination of
your Continuous Service.
2.    NUMBER OF SHARES AND EXERCISE PRICE. The number of Common Shares subject
to your option and your exercise price per share in your Grant Notice will be
adjusted for Capitalization Adjustments.
3.    EXERCISE RESTRICTION FOR NON-EXEMPT EMPLOYEES. If you are an Employee
eligible for overtime compensation under the Fair Labor Standards Act of 1938,
as amended (that is, a “Non-Exempt Employee”), and except as otherwise provided
in the Plan, you may not exercise your option until you have completed at least
six (6) months of Continuous Service measured from the Date of Grant, even if
you have already been an employee for more than six (6) months. Consistent with
the provisions of the Worker Economic Opportunity Act, you may exercise your
option as to any vested portion prior to such six (6) month anniversary in the
case of (i) your death or disability, (ii) a Corporate Transaction in which your
option is not assumed, continued or substituted, (iii) a Change in Control or
(iv) your termination of Continuous Service on your “retirement” (as defined in
the Company’s benefit plans).
4.    METHOD OF PAYMENT. You must pay the full amount of the exercise price for
the shares you wish to exercise. You may pay the exercise price in cash or by
check, bank draft or money order payable to the Company or in any other manner
permitted by your Grant Notice, which may include one or more of the following:
(a)    Provided that at the time of exercise the Common Shares are publicly
traded, pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of Common Shares, results in
either the receipt of cash (or check) by the Company or the receipt of
irrevocable instructions to pay the aggregate exercise price to the Company from
the sales proceeds. This manner of payment is also known as a “broker-assisted
exercise”, “same day sale”, or “sell to cover”.
(b)    Provided that at the time of exercise the Common Shares are publicly
traded, by delivery to the Company (either by actual delivery or attestation) of
already-owned Common Shares that are owned free and clear of any liens, claims,
encumbrances or security interests, and that are valued at Fair Market Value on
the date of exercise. “Delivery” for these purposes, in the sole discretion of
the Company at the time you exercise your option, will include delivery to the
Company of your attestation of ownership of such Common Shares in a form
approved by the Company. You may not exercise your option by delivery to the
Company of Common Shares if doing so would violate the provisions of any law,
regulation or agreement restricting the redemption of the Company’s shares.



--------------------------------------------------------------------------------



(c)     Subject to the consent of the Company at the time of exercise, by a “net
exercise” arrangement pursuant to which the Company will reduce the number of
Common Shares issued upon exercise of your option by the largest whole number of
shares with a Fair Market Value that does not exceed the aggregate exercise
price. You must pay any remaining balance of the aggregate exercise price not
satisfied by the “net exercise” in cash or other permitted form of payment.
Common Shares will no longer be outstanding under your option and will not be
exercisable thereafter if those shares (i) are used to pay the exercise price
pursuant to the “net exercise,” (ii) are delivered to you as a result of such
exercise, and (iii) are withheld to satisfy your tax withholding obligations.
5.    WHOLE SHARES. You may exercise your option only for whole Common Shares.
6.    SECURITIES LAW COMPLIANCE. In no event may you exercise your option unless
the Common Shares issuable upon exercise are then registered under the
Securities Act or, if not registered, the Company has determined that your
exercise and the issuance of the shares would be exempt from the registration
requirements of the Securities Act. The exercise of your option also must comply
with all other applicable laws and regulations governing your option, and you
may not exercise your option if the Company determines that such exercise would
not be in material compliance with such laws and regulations (including any
restrictions on exercise required for compliance with Treas. Reg.
1.401(k)-1(d)(3), if applicable).
7.    TERM. You may not exercise your option before the Date of Grant or after
the expiration of the option’s term. The term of your option expires, subject to
the provisions of Sections 5(h) and 9(c) of the Plan, upon the earliest of the
following:
(a)    immediately upon the termination of your Continuous Service for Cause;
(b)    three (3) months after the termination of your Continuous Service for any
reason other than Cause, your Disability or your death (except as otherwise
provided in Section 7(d) below); provided, however, that if during any part of
such three (3) month period your option is not exercisable solely because of the
condition set forth in the section above relating to “Securities Law
Compliance,” your option will not expire until the earlier of the Expiration
Date or until it has been exercisable for an aggregate period of three
(3) months after the termination of your Continuous Service; provided further,
if during any part of such three (3) month period, the sale of any Common Shares
received upon exercise of your option would violate the Company’s insider
trading policy, then your option will not expire until the earlier of the
Expiration Date or until it has been exercisable for an aggregate period of
three (3) months after the termination of your Continuous Service during which
the sale of the Common Shares received upon exercise of your option would not be
in violation of the Company’s insider trading policy. Notwithstanding the
foregoing, if (i) you are a Non-Exempt Employee, (ii) your Continuous Service
terminates within six (6) months after the Date of Grant, and (iii) you have
vested in a portion of your option at the time of your termination of Continuous
Service, your option will not expire until the earlier of (x) the later of
(A) the date that is seven (7) months after the Date of Grant, and (B) the date
that is three (3) months after the termination of your Continuous Service, and
(y) the Expiration Date;
 
(c)    twelve (12) months after the termination of your Continuous Service due
to your Disability (except as otherwise provided in Section 7(d)) below;
(d)    eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates for any reason other than Cause;
(e)    the Expiration Date indicated in your Grant Notice; or
(f)    the day before the tenth (10th) anniversary of the Date of Grant.
8.    EXERCISE.
(a)    You may exercise the vested portion of your option (and the unvested
portion of your option if your Grant Notice so permits) during its term by
(i) delivering a Notice of Exercise (in a form designated by the



--------------------------------------------------------------------------------



Company) or completing such other documents and/or procedures designated by the
Company for exercise and (ii) paying the exercise price and any applicable
withholding taxes to the Company’s Secretary, stock plan administrator, or such
other person as the Company may designate, together with such additional
documents as the Company may then require.
(b)    By exercising your option you agree that, as a condition to any exercise
of your option, the Company may require you to enter into an arrangement
providing for the payment by you to the Company of any tax withholding
obligation of the Company arising by reason of (i) the exercise of your option,
(ii) the lapse of any substantial risk of forfeiture to which the Common Shares
are subject at the time of exercise, or (iii) the disposition of Common Shares
acquired upon such exercise.
9.    TRANSFERABILITY. Except as otherwise provided in this Section 9, your
option is not transferable, except by will or by the laws of descent and
distribution, and is exercisable during your life only by you.
(a)    Certain Trusts. Upon receiving written permission from the Compensation
Committee or its duly authorized delegate, you may transfer your option to a
trust if you are considered to be the sole beneficial owner (determined under
Section 671 of the Code and applicable state law) while the option is held in
the trust. You and the trustee must enter into transfer and other agreements
required by the Company.
(b)    Domestic Relations Orders. Upon receiving written permission from the
Compensation Committee or its duly authorized delegate, and provided that you
and the designated transferee enter into transfer and other agreements required
by the Company, you may transfer your option pursuant to the terms of a domestic
relations order, official marital settlement agreement or other divorce or
separation instrument as permitted by Treasury Regulation 1.421-1(b)(2) that
contains the information required by the Company to effectuate the transfer. You
are encouraged to discuss the proposed terms of any division of this option with
the Company prior to finalizing the domestic relations order or marital
settlement agreement to help ensure the required information is contained within
the domestic relations order or marital settlement agreement.
(c)    Beneficiary Designation. Upon receiving written permission from the
Compensation Committee or its duly authorized delegate, you may, by delivering
written notice to the Company, in a form approved by the Company and any broker
designated by the Company to handle option exercises, designate a third party
who, on your death, will thereafter be entitled to exercise this option and
receive the Common Shares or other consideration resulting from such exercise.
In the absence of such a designation, your executor or administrator of your
estate will be entitled to exercise this option and receive, on behalf of your
estate, the Common Shares or other consideration resulting from such exercise.
10.    OPTION NOT A SERVICE CONTRACT. Your option is not an employment or
service contract, and nothing in your option will be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment.
   
11.    WITHHOLDING OBLIGATIONS.
(a)    At the time you exercise your option, in whole or in part, and at any
time thereafter as requested by the Company, you hereby authorize withholding
from payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “same day sale” pursuant to a
program developed under Regulation T as promulgated by the Federal Reserve Board
to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with the exercise of your
option.
(b)    Upon your request and subject to approval by the Company, and compliance
with any applicable legal conditions or restrictions, the Company may withhold
from fully vested Common Shares otherwise issuable to you upon the exercise of
your option a number of whole Common Shares having a Fair Market Value,
determined by the Company as of the date of exercise, not in excess of the
minimum amount of tax required to be withheld by law (or such lower amount as
may be necessary to avoid classification of your option as a liability for
financial



--------------------------------------------------------------------------------



accounting purposes). Notwithstanding the filing of such election, Common Shares
shall be withheld solely from fully vested Common Shares determined as of the
date of exercise of your option that are otherwise issuable to you upon such
exercise. Any adverse consequences to you arising in connection with such share
withholding procedure shall be your sole responsibility.
(c)    You may not exercise your option unless the tax withholding obligations
of the Company and/or any Affiliate are satisfied. Accordingly, you may not be
able to exercise your option when desired even though your option is vested, and
the Company will have no obligation to issue a certificate for such Common
Shares or release such Common Shares from any escrow provided for herein, if
applicable, unless such obligations are satisfied.
12.    TAX CONSEQUENCES. You hereby agree that the Company does not have a duty
to design or administer the Plan or its other compensation programs in a manner
that minimizes your tax liabilities. You will not make any claim against the
Company, or any of its Officers, Directors, Employees or Affiliates related to
tax liabilities arising from your option or your other compensation. In
particular, you acknowledge that this option is exempt from Section 409A of the
Code only if the exercise price per share specified in the Grant Notice is at
least equal to the “fair market value” per share of the Common Shares on the
Date of Grant and there is no other impermissible deferral of compensation
associated with the option.
13.    NOTICES. Any notices provided for in your option or the Plan will be
given in writing (including electronically) and will be deemed effectively given
upon receipt or, in the case of notices delivered by mail by the Company to you,
five (5) days after deposit in the United States mail, postage prepaid,
addressed to you at the last address you provided to the Company. The Company
may, in its sole discretion, decide to deliver any documents related to
participation in the Plan and this option by electronic means or to request your
consent to participate in the Plan by electronic means. By accepting this
option, you consent to receive such documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
14.    GOVERNING PLAN DOCUMENT. Your option is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. If there
is any conflict between the provisions of your option and those of the Plan, the
provisions of the Plan will control. In addition, your option (and any
compensation paid or shares issued under your option) is subject to recoupment
in accordance with The Dodd–Frank Wall Street Reform and Consumer Protection Act
and any implementing regulations thereunder, any clawback policy adopted by the
Company and any compensation recovery policy otherwise required by applicable
law. No recovery of compensation under such a clawback policy will be an event
giving rise to a right to voluntarily terminate employment upon a resignation
for “good reason,” or for a “constructive termination” or any similar term under
any plan of or agreement with the Company.
15.    OTHER DOCUMENTS. You hereby acknowledge receipt of and the right to
receive a document providing the information required by Rule 428(b)(1)
promulgated under the Securities Act, which includes the Plan prospectus. In
addition, you acknowledge receipt of the Company’s policy permitting certain
individuals to sell shares only during certain “window” periods and the
Company’s insider trading policy, in effect from time to time.
16.    EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of this option will not
be included as compensation, earnings, salaries, or other similar terms used
when calculating your benefits under any employee benefit plan sponsored by the
Company or any Affiliate, except as such plan otherwise expressly provides. The
Company expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans.
17.    VOTING RIGHTS. You will not have voting or any other rights as a
shareholder of the Company with respect to the shares to be issued pursuant to
this option until such shares are issued to you. Upon such issuance, you will
obtain full voting and other rights as a shareholder of the Company. Nothing
contained in this option, and no action taken pursuant to its provisions, will
create or be construed to create a trust of any kind or a fiduciary relationship
between you and the Company or any other person.



--------------------------------------------------------------------------------



18.    SEVERABILITY. If all or any part of this Option Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Option
Agreement or the Plan not declared to be unlawful or invalid. Any Section of
this Option Agreement (or part of such a Section) so declared to be unlawful or
invalid shall, if possible, be construed in a manner which will give effect to
the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid.
19.    Miscellaneous.
(a)    The rights and obligations of the Company under your option will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns.
(b)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your option.
(c)    You acknowledge and agree that you have reviewed your option in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your option, and fully understand all provisions of your
option.
(d)    This Option Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
 
(e)    All obligations of the Company under the Plan and this Option Agreement
will be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.
*                *                 *
This Option Agreement will be deemed to be signed by you upon the signing by you
of
the Grant Notice to which it is attached.
 









--------------------------------------------------------------------------------



NOTICE OF EXERCISE


Myovant Sciences Ltd.
Attention: Stock Plan Administrator
Date of Exercise:                                                      
This constitutes notice to Myovant Sciences Ltd. (the “Company”) under my stock
option that I elect to purchase the below number of Common Shares of the Company
(the “Shares”) for the price set forth below.
 

Stock option dated:           Number of Shares as to which option is
exercised:           Certificates to be issued in name of:           Total
exercise price:  $                                           
 
Cash payment delivered herewith:
  $                                   
[Value of              Shares delivered herewith:1
  $            
[Value of              Shares pursuant to net exercise:
  $            
         [Regulation T Program (cashless exercise):
  $    2       

By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the Myovant Sciences Ltd. 2020 Inducement Plan,
and (ii) to provide for the payment by me to you (in the manner designated by
you) of your withholding obligation, if any, relating to the exercise of this
option.
 

Very truly yours,
 
 




1 Shares must meet the public trading requirements set forth in the option.
Shares must be valued in accordance with the terms of the option being
exercised, and must be owned free and clear of any liens, claims, encumbrances
or security interests. Certificates must be endorsed or accompanied by an
executed assignment separate from certificate.
2 Delete bracketed methods of payment that are not provided for in the grant
notice.

